Title: Notes on Debates, [9–10 January] 1783
From: Madison, James
To: 


[9–10 January 1783]
Wednesday Jany. 8–Thursday Jany 9th & Friday Jany 10.
On the report
   
   this proposed to require the States to value the land and return the valuations to Congress[.] The above to be a marginal note[.]

 for valuing the land conformably to the rule laid down in the fœderal articles, the delegates from Connecticut contended for postponing the subject during the war, alledging the impediments arising from the possession of N.Y. &c. by the enemy; but apprehending (as was supposed) that the flourishing state of Connecticut compared with the Southern States, would render a valuation at this crisis unfavorable to the former. Others particularly Mr. Hamilton & Mr. Madison were of opinion that the rule of the confederation was a chimerical one, since if the intervention of the individual states were employed their interests would give a biass to their judgments or that at least suspicions of such biass wd prevail; and without their intervention, it could not be executed but at an expence, delay & uncertainty which were inadmissable; that it would perhaps be therefore preferable to represent these difficulties to the States & recommend an exchange of this rule of dividing the public burdens for one more simple easy & equal. The Delegates from S. Carolina generally & particularly Mr. Rutlidge advocated the propriety of the constitutional rule & of an adherence to it, and of the safety of the mode in question arising from the honor of the State. The debates on the subject were interrupted by a letter from the Superintendant of Finance: informing Congress that the situation of his department required that a committee sd. be appointed with power to advise him on the steps proper to be taken; and suggesting an appointmt. of one consisting of a member from each State, with authority to give their advice on the subject. This expedient was objected to as improper, since Congress wd. thereby delegate an incommunicable power, perhaps, and would at any rate lend a sanction to a measure without even knowing what it was; not to mention the distrust which it manifested of their own prudence & fidelity. It was at length proposed & agreed to, that a special committee consisting of Mr. Rutlidge Mr. Osgood & Madison should confer with the Superintendt of Finance on the subject of his letter and make report to Congress. After the adjournment of Congress this Committee conferred with the Superintendt who after being apprized of the difficulties which had arisen in Congress, stated to them that the last acct. of our money affairs in Europe shewed that contrary to his expectation and estimates there was 3½ Million of livres short of the bills actually drawn, that further draughts were indispensable to prevent a stop to the public service; that to make good this deficiency there was only the further success of Mr. Adams’ loan, and the friendship of France to depend on, that it was necessary for him to decide on the expediency of his staking the public credit on these contingent funds by further draughts, and that in making this decision he wished for the sanction of a Committee of Congress; that this sanction was preferable to that of Congress itself only as it wd. confide the risk attending bills drawn on such funds to a smaller number, and as secrecy was essential in the operation as well to guard our affairs in general from injury, as the credit of the bills in question from debasement. It was supposed both by the Superntendt & the Committee that there was in fact little danger of bills drawn on France on the credit of the loan of 4 Million of dollars, applied for, being dishonored; since if the negociations on foot were to terminate in peace, France would prefer an advance in our favor to exposing us to the necessity of resorting to G. B. for it; and that if the war sd. continue the necessity of such an aid to its prosecution would prevail. The result was that the Committee should make such report as would bring the matter before Congress under an injunction of secrecy, and produce a resolution authorising the Superintdt. to draw bills as the public service might require on the credit of applications for loans in Europe. The report of the Committee to this effect was the next day accordingly made & adopted unanimously. Mr. Dyer alone at first opposed it, as an unwarrantable & dishonorable presumption on the ability & disposition of France; Being answered however that without such a step, or some other expedt. which neither he nor any other had suggested, our credit would be stabbed abroad and the public service wrecked at home; and that however mortifying it might be to commit our credit, our faith & our honor to the mercy of a foreign nation, it was a mortification wch. cd. not be avoided without endangering our very existence; he acquiesed and the resol: was entered unanimously. The circumstance of unanimity was thought of consequence, as it wd. evince the more the necessity of the succor and induce France the more readily to yield it. on this occasion several members were struck with the impropriety of the late attempt to withdraw from France the trust confided to her over the terms of peace when we were under the necessity of giving so decisive a proof of our dependance upon her. It was also adverted to in private conversation as a great unhappiness that during negociations for peace, when an appearance of vigor & resource were so desirable, such a proof of our poverty & imbecility could not be avoided.
   
   See Jany. 13. last page & insert here what is there as of Friday 10th[.]


The conduct of Mr. Howel &c. had led several & particularly Mr. Peters into an opinion that some further rule & security ought to be provided for concealing matters of a secret nature. On the motion of Mr. Peters a committee composed of himself Mr. Williamson &c. was appointed to make report on the subject. On this day the report was made. It proposed that members of Congress should each subscribe an instrument pledging their faith & honor not to disclose certain enumerated matters.
The enumeration being very indistinct and objectionable, and a written engagement being held insufficient with those who without it wd. violate prudence or honor, as well as marking a general distrust of the prudence & honor of Congress, the report was generally disrelished; and after some debate in which it was faintly supported by Mr. Williamson, the committee asked & obtained leave to withdraw it.

A discussion of the report on the mode of valuing the lands was revived. It consisted chiefly of a repetition of the former debates.
In the evening according to appt. on teusday last, the grand Committee met, as did the Superintendt. of Finance. The chairman Mr. Wolcot informed the committee that Cols. Ogden & Brooks two of the deputies from the army had given him notice that Genl. McDougal the first of the deputation was so indisposed with a rheumatism as to be unable to attend, and expressed a desire that the Committee would adjourn to his lodging at the Indian queen tavern the deputies being very anxious to finish their business, among other reasons, on acct. of the scarcity of money with them. At first the Committee seemed disposed to comply; but it being suggested that such an adjournmt. by a Committee of a member from each State, would be derogatory from the respect due to themselves, especially as the Mission from the army was not within the ordinary course of duty, the idea was dropped. In lieu of it they adjourned to monday evening next, on the ostensible reasons of the extreme badness of the weather which had prevented the attendance of several members.
